Exhibit 10.20

PATENT PURCHASE AGREEMENT

This PATENT PURCHASE AGREEMENT (“Agreement”) is entered into on June 16, 2006
(“Effective Date”) by and between Samsung Electronics Co., Ltd., a Korea
Corporation, having its principle place of business at 416 Maetan-dong,
yeongtong-gu, suwon-si, Gyeonggi-do, Korea (“Purchaser”), and NeoMagic
Corporation, a Delaware corporation, having its principal place of business at
3250 Jay Street, Santa Clara, CA 95054 (“Seller”).

1. BACKGROUND

Seller wishes to sell to Purchaser, and Purchaser wishes to acquire, Seller’s
right, title and interest in certain patents and patent applications on the
terms and conditions below.

Accordingly, the parties hereto agree as follows:

2. DEFINITIONS

2.1 “Closing Date” means the date on which Purchaser has paid to Seller the full
payment set forth in Section 3.3.

2.2 “Credit Worthy” means that Purchaser (i) is a publicly traded corporation on
a major stock exchange and has a market capitalization in excess of one billion
U.S. dollars (or equivalent); (ii) has total revenue for its last four fiscal
quarters in excess of one billion U.S. dollars (or equivalent); and (iii) has a
corporate credit rating of at least “A” (low risk) or equivalent from Moody’s, S
& P or other recognized credit rating agency.

2.3 “Existing Patents” means those patents listed in Exhibit 1 hereto.

2.4 “Licensed Products” shall have the meaning set forth in Section 3.2.

2.5 “Patent Rights” means the Existing Patents, and all reissues,
reexaminations, extensions, continuations, continuations in part, continued
prosecution applications, divisions, substitutions, confirmations,
registrations, revalidations, and foreign counterparts of the Existing Patents
in any and all countries of the world, including all patents and patent
applications entitled to priority to the Existing Patents, but excluding the
continuation-in-part application assigned to LSI Logic Corporation that
eventually issued as US Patent number 6,279,135 on August 21, 2001 titled
On-the-fly row-syndrome generation for DVD controller ECC, having inventors
Nguyen; Hung Cao and Ho; Son Hong.

2.6 “Subsidiary” means a corporation, company, or other entity more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for election of directors or other managing authority) are now or
hereafter owned or controlled, directly or indirectly, by a party hereto, but
such corporation, company or other entity shall be deemed to be a Subsidiary
only so long as such ownership of control exists.



--------------------------------------------------------------------------------

3. TRANSFER OF PATENTS

3.1 Assignment. Upon the Closing Date, Seller hereby sells, assigns, transfers
and conveys to Purchaser all right, title and interest that it has in and to the
Patent Rights, and in and to the inventions described in the Existing Patents,
except for the license retained by Seller under Section 3.2. This assignment
includes all right, title and interest of Seller in all causes of action and
enforcement rights for the Patent Rights, including all of its rights to pursue
damages, injunctive relief and other remedies for past, current and future
infringement of the Patent Rights. Purchaser acknowledges and agrees (i) that it
may not be possible to pursue any continuing or other further applications based
upon the Existing Patents and (ii) that this assignment is made subject to the
terms and conditions of the license agreements identified in Exhibit 2.

3.2 Retained Rights. Effective on the Closing Date, Seller hereby retains, and
Purchaser hereby grants to Seller and its Subsidiaries, a worldwide,
royalty-free, fully paid, irrevocable, non-terminable, non-exclusive,
non-transferable (except as permitted under Section 6.8 below), right and
license under the Patent Rights to make, use, sell, offer for sale, import, and
otherwise exploit and dispose of any products, processes, services and other
subject matter (the “Licensed Products”), including the right to practice any
methods and process, otherwise exploit the Patent Rights, and to have all of the
foregoing performed on its behalf. Purchaser also hereby grants to Seller and
its Subsidiaries and all third parties in the chain of distribution of the
Licensed Products (including, without limitation, direct and indirect
distributors, resellers, OEMs and customers, all of whom are manufacturing,
using or selling Licensed Products of Seller’s or its Subsidiaries’ design) and
all third parties authorized to make, use, sell or import products based
substantially on Seller’s or its Subsidiaries designs for Licensed Products
(including, without limitation, second sources, escrow manufacturers and
licensees) a covenant not to sue for infringement of US Patent Number 6,639,603
(the “‘603 Patent”), its foreign counter parts, and any other patents and patent
applications claiming priority to the ‘603 Patent or its foreign counterparts
(collectively, the “‘603 Patent Rights”). If Purchaser assigns any of the ‘603
Patent Rights to any third party, such assignment shall be made expressly
subject to covenant not to sue set forth above, which shall survive and remain
in effect with respect to the ‘603 Patent Rights notwithstanding any such
assignment. The rights granted to Seller in this Section 3.2 include the right
to distribute Licensed Products both directly and through third parties.

3.3 Payment of Purchase Price. Within ten (10) business days of the Effective
Date, Purchaser shall pay to Seller one million four hundred thousand US dollars
(US$1,400,000), payable by wire transfer to a Seller’s bank account as
designated by Seller, and Seller shall execute and deliver the Assignment
Agreement of Exhibit 3 to Purchaser. Seller shall have the right to terminate
this Agreement immediately, and all of its obligations under this Agreement, if
either (i) Seller has not received such payment within the above-defined ten
(10) business days, or (ii) Purchaser is not Credit Worthy or otherwise breaches
it representations set forth in Section 5.1 below. In such event, no assignments
or other transfers to Purchaser under this Agreement shall be effective.

3.4 Taxes. Amounts payable to Seller under this Agreement are payable in full to
Seller without reduction for withholding taxes or any other taxes or duties. In
addition, Purchaser shall be responsible for, and shall indemnify and hold
harmless Seller from and against, any and all taxes (including, without
limitation, withholding, sales, use, value-added and similar taxes) and

 

-2-



--------------------------------------------------------------------------------

duties paid or payable, however designated, levied, or based on amounts payable
to Seller hereunder or otherwise arising out of or relating to this Agreement
and any associated penalties, fines and attorneys’ fees, but exclusive of United
States federal, state and local taxes based solely on Seller’s net income.

4. ADDITIONAL OBLIGATIONS

4.1 Further Assurances. At the reasonable request of Purchaser and without
demanding further consideration from Purchaser, Seller agrees to execute and
deliver such confirmatory assignments and other instruments as may be reasonably
necessary for effecting and perfecting the transfer of ownership in and to the
Patents Rights as contemplated hereby, including without limitation execution,
acknowledgment and cooperation in the recordation of such papers as necessary
for perfecting and conveying unto Purchaser the transfer of ownership in and to
the Patents Rights as contemplated hereby. The parties shall reasonably
cooperate to transition prosecution and maintenance to Purchaser promptly
following the Closing Date.

4.2 Documentation. Purchaser acknowledges and agrees that Seller has furnished
to Purchaser prior to the Effective Date copies of all available Seller
maintained file histories, maintenance records, assignment documents for the
Patent Rights, and inventor’s notes and/or invention disclosures contained in
Seller’s legal files for the Licensed Patents, if any, in Seller’s possession in
regard to the Existing Patents. Seller has no further delivery obligations under
or as a result of this Agreement.

4.3 Payment of Fees. Commencing upon the Effective Date, Purchaser shall pay all
fees for the filing, prosecution and maintenance of the Patent Rights that are
not required to be paid by Seller prior to the Effective Date. Seller shall have
no obligation to pay any such fees.

5. REPRESENTATIONS

Seller hereby represents to Purchaser as follows:

5.1 Authority. Seller has the right and authority to enter into this Agreement
and to make the assignments hereunder. Purchaser represents and warrants that it
is Credit Worthy and that it is not incorporated or located in any country where
any U.S. or foreign export regulations or other government regulations would
restrict or limit either party’s ability to enter into this Agreement and
perform its obligations hereunder.

5.2 Title and Contest. Seller has good and marketable title to the Existing
Patents. The Existing Patents are free and clear of all liens, mortgages,
security interests and other encumbrances, except under the license agreements
identified in Exhibit 2. To the knowledge of Seller, there are no actions,
suits, claims or proceedings, threatened or pending, against Seller involving
any of the Existing Patents, and Seller has not received notice of any such
actions, suits, claims or proceedings.

5.3 Validity and Enforceability. The Existing Patents have never been found
invalid or unenforceable for any reason in any administrative, arbitration, or
judicial proceeding, and Seller has not received any written notice from any
source indicating that the Existing Patents may be invalid or unenforceable. As
used herein, “knowledge of Seller” shall mean the actual knowledge of its CEO as
of the Effective Date.

 

-3-



--------------------------------------------------------------------------------

5.4 No Contest. Seller agrees that Seller shall not institute any
re-examination, reissue or opposition proceedings or declaratory relief actions
challenging the enforceability or validity of the Patent Rights assigned to
Purchaser under this Agreement.

6. MISCELLANEOUS

6.1 No Representation or Warranty. EXCEPT FOR THE REPRESENTATIONS MADE BY SELLER
IN THIS AGREEMENT, THE PATENT RIGHTS ARE TRANSFERRED “AS IS”, AND SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER REGARDING VALIDITY,
ENFORCEABILITY, INFRINGEMENT OR OTHERWISE, AND SELLER HEREBY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR
PARTICULAR PURPOSE AND NON-INFRINGEMENT.

6.2 Limitation on Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR LOSS OF PROFITS, OR ANY OTHER INDIRECT, SPECIAL, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES, HOWEVER CAUSED, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE.

6.3 Limitation of Liability. IN NO EVENT SHALL SELLER’S TOTAL LIABILITY UNDER
THIS AGREEMENT EXCEED THE PURCHASE PRICE PAID BY PURCHASE UNDER SECTION 3.3. THE
PARTIES AGREE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES IN THIS SECTION 6
WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT AND
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.

6.4 Governing Law; Jurisdiction. Any claim arising under or relating to this
Agreement shall be governed by the internal substantive laws of the State of
California without regard to principles of conflict of laws. Each party hereby
agrees to the exclusive jurisdiction and venue of the state and federal courts
having within their jurisdiction Santa Clara County, California for all disputes
arising out of or relating to this Agreement.

6.5 Entire Agreement. This Agreement, including its exhibits, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, including any letter of intent. No
oral agreement or explanation by either party hereto shall alter the meaning or
interpretation of this Agreement. No amendments or modifications shall be
effective unless in writing signed by authorized representatives of both
parties.

6.6 Notices. All notices, requests, demands, and other communications required
or permitted to be given hereunder shall be in writing, shall make reference to
this Agreement, and

 

-4-



--------------------------------------------------------------------------------

shall be delivered by hand, or dispatched by prepaid air courier or by
registered or certified mail, or reputable courier, postage prepaid, addressed
as follows:

 

If to Seller:   If to Purchaser: NeoMagic Corporation   Samsung Electronics Co.,
Ltd. 3250 Jay Street   San # 16 Banwol-dong Santa Clara, CA 95054, USA  
Hwasung-si, Gyeonggi-do, Korea 445-701 Attn: Doug Young, President and CEO  
Attn: Jay Shim, Vice President of IP

Such notices shall be deemed effective when served or, if delivery is not
accomplished by reason of some fault of the addressee, when tendered for
delivery.

6.7 Relationship of Parties. The parties hereto are independent contractors.
Neither party has any express or implied right or authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any party. Nothing in this Agreement shall be
construed to create a partnership, joint venture, employment or agency
relationship between Seller and Purchaser.

6.8 Assignment. This Agreement shall inure to the benefit of Purchaser, its
successors, and assigns. Seller shall be entitled to assign and otherwise
transfer this Agreement, and its rights and licenses under this Agreement, to
any successor in interest to all or substantially all of the business or assets
of Seller (whether by merger, acquisition of stock or assets, operation of the
law, or otherwise); provided that Seller notifies Purchaser of any such
assignment within one hundred and twenty (120) days after the closing date of
such assignment.

In witness whereof, the parties have executed this Patent Purchase Agreement as
of the Effective Date:

 

Samsung Electronics Co., Ltd.           NeoMagic Corp.

for Jay Shim,

     

/s/ Scott Sullinger

Signature       Signature

Jay Shim

     

Scott Sullinger

Printed Name       Printed Name

Vice President of IP

     

VP of Finance and CFO

Title       Title

June 16, 2006

     

June 14, 2006

Date       Date

 

-5-



--------------------------------------------------------------------------------

Exhibit 1

EXISTING PATENTS

1. US Patent No. 6,115,837, titled Dual-column syndrome generation for DVD error
correcting using an embedded DRAM, having inventors Nguyen; Hung Cao and Ho; Son
Hong, issued on September 5, 2000;

2. US Patent No. 6,158,040, titled Rotated data-alignment in wade embedded DRAM
for page-mode column ECC in a DVD controller, having inventor Ho; Son Hong,
issued on December 5, 2000;

3. US Patent No. 6,167,551, titled DVD controller with embedded DRAM for
ECC-block buffering, having inventors Nguyen; Hung Cao and Ho; Son Hong, issued
on December 26, 2000; and

4. US Patent No. 6,639,603, titled Hardware portrait mode support, having
inventor Ishii issued on October 28, 2003.



--------------------------------------------------------------------------------

Exhibit 2

EXISTING LICENSES

Patent License Agreement, dated January 9, 2006, by and among LSI Logic
Corporation and NeoMagic Corporation.

Patent License Agreement, dated September 1, 2005, by and among Sony
Corporation, NeoMagic Corporation, and NeoMagic Israel, Ltd.



--------------------------------------------------------------------------------

Exhibit 3

Patent Assignment

WHEREAS, NeoMagic Corporation, a US corporation, having its principal place of
business at 3250 Jay Street, Santa Clara, CA 95054, USA (hereinafter ASSIGNOR)
is the owner of U.S. Patent Numbers 6,115,837; 6,158,040; 6,167,551; and
6,639,603 (hereinafter “Patents”).

WHEREAS, it is the intention of ASSIGNOR, and Samsung Electronics Co., Ltd., a
Korea Corporation, having its principle place of business at 416 Maetan-dong,
Yeongtong-gu Suwon-si, Gyeonggi-do, Korea (hereinafter ASSIGNEE), that ASSIGNOR
assign to ASSIGNEE the entire right, title and interest in and to the Patents;

NOW, THEREFORE, pursuant to this Assignment and for good and valuable
consideration, ASSIGNOR hereby assigns, transfers and conveys to ASSIGNEE the
entire right, title and interest that it has in and to the Patents (other than
the license retained by ASSIGNOR), and to any continuations, divisions,
reissues, reexaminations, extensions thereof, and foreign counterpart patents
and applications corresponding to the Patents (specifically excluding US Patent
number 6,279,135 issued on August 21, 2001 titled On-the-fly row-syndrome
generation for DVD controller ECC and the applications therefore, which have
previously been assigned by ASSIGNOR to LSI Logic Corporation), along with any
and all rights of ASSIGNOR in all causes of action and enforcement rights with
respect thereto, including all of its rights to pursue damages, injunctive
relief and other remedies for past, current and future infringement of the
Patents. Such assignment shall be subject to all prior licenses granted by
ASSIGNOR to Third Parties, which licenses shall survive and not be affected by
this Assignment. Purchaser acknowledges and agrees that it may not be possible
to pursue any continuing or other further applications based upon the Patents.

IN WITNESS WHEREOF, ASSIGNOR has executed this assignment as of the     , day of
                    , 2006

 

By:  

 

Name:   Title:   Neomagic Corporation

 

State of                                 , County of
                            

On the      day of                     , 2006, before me personally appeared
                                    , who executed the foregoing instrument, and
he or she duly acknowledged to me that he or she executed the same for the
purpose therein set forth.

 

 

NOTARY PUBLIC

My Commission expires on                                         .

                            [Seal]

 

-2-